Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered November 3, 2000, convicting him of attempted murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly excluded seven of the defendant’s alibi witnesses, one of which was the defendant’s mother, from the courtroom during the defendant’s testimony. These witnesses were subject to recall at the conclusion of the defendant’s testimony (see Geders v United States, 425 US 80).
The cross-examination of a defendant about a pending unrelated criminal charge to impeach his credibility is generally prohibited except, when, as here, the defendant’s own assertions open the door to such questioning (see People v Fardan, 82 NY2d 638, 646).
The Supreme Court properly denied the defendant’s postverdict motion to set aside the judgment of conviction based upon newly-discovered evidence (see People v Salemi, 309 NY 208, cert denied 350 US 950; People v Taus, 280 AD2d 499).
The defendant’s remaining contentions are without merit. Krausman, J.P., Goldstein, Townes and Rivera, JJ., concur.